DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  In line 1, delete ‘at’ from ‘ . . . wherein the at. . . ’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measurement equipment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the measurement equipment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy (USPN 9308417).
	Regarding claim 1, Grundy discloses a method for quantifying a sporting activity having a proximity beacon 170 and 180 carried by a sport object, measuring equipment 130 and 140, and a communication node 150.  Grundy discloses the measuring equipment communicating with the proximity beacon to recover the first data packet having at least one identifier relating to a sports activity associated with the sports object and an identifier of the measuring equipment (See Column 7, lines 5 through 22).  Grundy also discloses transmitting, from the measuring equipment and the proximity 
	Regarding claim 2, Grundy discloses putting in proximity the measuring equipment and the proximity beacon, reading by the measuring equipment the data stored in the beacon including the identifier relating to the sport activity, and transmitting from the measuring equipment to the communication node, the first data packet (See Column 7, lines 23 through 37).  The near field communication is used to read the measuring equipment (See Column 5, lines 16 through 29; Paragraph bridging columns 5 and 6; and Column 6, lines 4 through 27). The proximity beacon is also passive (See paragraph bridging columns 6 and 7; and Column 7, lines 4 through 27).
	Regarding claim 4, Grundy discloses the parameterization data of each measuring equipment is recovered to an identifier of the measuring equipment.  
	Regarding claim 5, see the above regarding claim 1.  The measuring equipment has an identifier associated with it and second data to the communication node.

	Regarding claim 7, Grundy discloses registering in advance an association of the identifier of the measuring equipment and user data via the communication node (See Column 7, lines 23 through 37).
	Regarding claim 8, Grundy discloses the sport object being a sports hall (gym) wherein the beacon is a terminal (gym equipment) of the sports hall.
	Regarding claim 9, Grundy discloses the communication system having a plurality of communication nodes (mobile devices) distributed spatially so as to form a local network. 
	Regarding claim 12, Grundy discloses the measuring equipment having an accelerometer that measured movement and orientation (See Column 3, line 42, through Column 4, line 22). 

	Regarding claim 17, see the above regarding claim 1.  Grundy also disclose the mobile device having an app for carrying out the steps.  The app would contain instructions which would be executed by the processor of the mobile device.
	Regarding claim 18, see the above regarding claim 1.  It should also be noted that the communication node transmits to all of the measuring equipment; however, each measuring equipment has different data thereon (placement on arm, leg, etc).  This would imply that the communication node would transmit different data packets of parameterization data to the measuring equipment.
	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy (USPN 9308417) in view of Spears et al. (USPN 9149223).
Regarding claim 20, Grundy does not disclose a triaxial accelerometer, triaxial gyroscope or triaxial magnetometer. Spears et al. discloses a device for exercise having a triaxial gyroscope and triaxial magnetometer, and triaxial accelerometer. The sensors all cooperate to calibrate the location center of gravity, and movement of the user. One having ordinary skill in the art would have found it obvious to have the above sensors, as taught by Spears et al., in order to get more specific data of a user.
Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10, 11, and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 2, and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.